  Case: 1:20-cv-00320-MRB-KLL Doc #: 4 Filed: 04/29/20 Page: 1 of 5 PAGEID #: 29




                            UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


XEZAKIA ROUSE,                                                Case No. 1:20-cv-320
    Plaintiff,                                                Barrett, J.
                                                              Litkovitz, M.J.
       vs.

BRIAN DONAHUE,                                                REPORT AND
     Defendant.                                               RECOMMENDATION


       Plaintiff, a resident of Cincinnati, Ohio, brings this pro se action against Brian Donahue,

a resident of Napa, California. By separate Order, plaintiff has been granted leave to proceed in

forma pauperis pursuant to 28 U.S.C. § 1915. This matter is before the Court for a sua sponte

review of plaintiff’s complaint to determine whether the complaint, or any portion of it, should

be dismissed because it is frivolous, malicious, fails to state a claim upon which relief may be

granted or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2)(B).

       In enacting the original in forma pauperis statute, Congress recognized that a “litigant

whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an

economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton

v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)).

To prevent such abusive litigation, Congress has authorized federal courts to dismiss an in

forma pauperis complaint if they are satisfied that the action is frivolous or malicious. Id.; see

also 28 U.S.C. §§ 1915(e)(2)(B)(i). A complaint may be dismissed as frivolous when the

plaintiff cannot make any claim with a rational or arguable basis in fact or law. Neitzke v.

Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th

Cir. 1990). An action has no arguable legal basis when the defendant is immune from suit or
  Case: 1:20-cv-00320-MRB-KLL Doc #: 4 Filed: 04/29/20 Page: 2 of 5 PAGEID #: 30




when plaintiff claims a violation of a legal interest which clearly does not exist. Neitzke, 490

U.S. at 327. An action has no arguable factual basis when the allegations are delusional or rise

to the level of the irrational or “wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d

at 1199. The Court need not accept as true factual allegations that are “fantastic or delusional”

in reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010)

(quoting Neitzke, 490 U.S. at 328).

       Congress also has authorized the sua sponte dismissal of complaints that fail to state a

claim upon which relief may be granted. 28 U.S.C. §§ 1915 (e)(2)(B)(ii). A complaint filed

by a pro se plaintiff must be “liberally construed” and “held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same token, however, the

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Hill, 630 F.3d at 470-71

(“dismissal standard articulated in Iqbal and Twombly governs dismissals for failure to state a

claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept all well-

pleaded factual allegations as true, but need not “accept as true a legal conclusion couched as a

factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286

(1986)). Although a complaint need not contain “detailed factual allegations,” it must provide

“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S.



                                                  2
  Case: 1:20-cv-00320-MRB-KLL Doc #: 4 Filed: 04/29/20 Page: 3 of 5 PAGEID #: 31




at 678 (citing Twombly, 550 U.S. at 555). A pleading that offers “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557. The complaint must “give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Erickson, 551 U.S. at 93 (citations omitted).

       Plaintiff’s pro se complaint alleges that “defendants” and the Napa Police Department

made false allegations against plaintiff to the Cincinnati Police Department (CPD), informing

CPD that plaintiff would kill Cincinnati police officers if they tried to arrest him. Plaintiff states

that CPD investigated the false allegations and did not press charges against plaintiff. Instead,

CPD told plaintiff to report this to the federal government. Plaintiff alleges he has been harassed

by the Napa Police Department for the five years that he has lived in the State of Ohio. As relief,

plaintiff asks the Court to “order an investigation of a federal nature into why the Cincinnati PD

has had to ensure my safety from the Napa PD and its false allegations against me.” (Doc. 1-2 at

page 5).

       Plaintiff’s allegations are insufficient to state a claim upon which relief may be granted

by this Court. Plaintiff’s complaint does not request relief that may be granted by this Court.

The Court construes plaintiff’s request for relief as one for a writ of mandamus to compel the

investigation of alleged criminal activity. However, the federal district courts lack the power to

compel a federal criminal investigation at the request of a citizen plaintiff.   See Leisure v. FBI

of Columbus, Ohio, 2 F. App’x 488, 490 (6th Cir. 2001) (decision to initiate a criminal

investigation rests with Federal Bureau of Investigations, and writs of mandamus are not

available to compel an investigation); Mashak v. Minnesota, No. Civ. 11-473, 2012 WL 928225,

at *25 (D. Minn. Jan. 25, 2012), report and recommendation adopted, 2012 WL 928251 (D.



                                                  3
  Case: 1:20-cv-00320-MRB-KLL Doc #: 4 Filed: 04/29/20 Page: 4 of 5 PAGEID #: 32




Minn. Mar. 19, 2012) (federal court has no authority to compel discretionary acts such as an

executive agency’s decision to initiate an investigation) (and numerous cases cited therein).

Moreover, plaintiff has “no statutory or common law right, much less a constitutional right, to an

investigation.” Mitchell v. McNeil, 487 F.3d 374, 378 (6th Cir. 2007). Accordingly, the

complaint fails to state a claim upon which relief may be granted and should be dismissed under

28 U.S.C. § 1915(e)(2)(B).

                       IT IS THEREFORE RECOMMENDED THAT:

       1. Plaintiff’s complaint be DISMISSED with prejudice.

       2. The Court certify pursuant to 28 U.S.C. § 1915(a) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith

and therefore deny plaintiff leave to appeal in forma pauperis. Plaintiff remains free to apply to

proceed in forma pauperis in the Court of Appeals. See Callihan v. Schneider, 178 F.3d 800,

803 (6th Cir. 1999), overruling in part Floyd v. United States Postal Serv., 105 F.3d 274, 277

(6th Cir. 1997).



       4/29/2020                                             ______________________________
                                                             Karen L. Litkovitz, Magistrate Judge
                                                             United States District Court




                                                 4
  Case: 1:20-cv-00320-MRB-KLL Doc #: 4 Filed: 04/29/20 Page: 5 of 5 PAGEID #: 33




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION



XEZAKIA ROUSE,                                               Case No. 1:20-cv-320
    Plaintiff,                                               Barrett, J.
                                                             Litkovitz, M.J.
       vs.

BRIAN DONAHUE,
     Defendant.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 5
